Title: To George Washington from Brigadier General William Smallwood, 31 March 1778
From: Smallwood, William
To: Washington, George



Dear Sir,
Wilmington [Del.] March 31st 1778

The Evening of the 29th I was favored with yours of the 28th Inst., Mr Richmond copying my Ltr omitted the Date, & my being much hurried prevented my adverting to the Omission.
You must have been misinformed respecting the Quantity of Hay remaining between Chester & this Place; pursuant to your Original Orders directing my taking post here &c., I have drawn chief of our Supplies of Forage & Provisions from the North Side of the Brandewine, & have had from Smith upwards of 100 Tonns of very fine Hay, & yesterday Morning in compliance with your Ltr, detatched Capn Anderson

with a strong Party to discover the Quantity remaining along Shore, & if there were any Vessells put on Shore by the late Storm, directing him to make Returns of the Quantity &c., and to order in your Name the immediate removal of all the Hay Grain &c. in Barn or Stack in the space of five Days, otherways the whole wou’d be burnt—the course of the removal was orderd to incline towards the Brandewine, five Miles back from the River—he was also directd to bring in two stalled Beaves of Smiths, which have been in View sometime, and is supposed to have been preparing for the Enemy, which he accomplished—He reported there were not five Tonns along the Shore except 15 Tonns which Smith has & very little Grain—I have early this Morning detatched Waggons and a Party nearly sufficient to remove the whole town here.
There were no Troops to be discovered in the first Flee⟨t⟩ passing by here, which I wrote you was supposed to be from New Yo⟨rk⟩ but I have received Intelligence thro a pretty straight Channill Viz. A Person from this Town of undoubted Veracity & Attatchment to us, who a few Days ago I permitted to go into Philadelphia, saw a Capt. Bennet late of this Town, who in a small trad’g Vessell went from here this Winter, & for sometime was blocked up in Morris’s River, & upon attempting to return here, was taken this Spring, & carried into New York, he informs they have forcibly detained him as a Pilot, “that they brought round 600 Troops in this Fleet, which he was obliged to Pilot” & that Genl Lee also came round in it “that the Transports from Rhode Island with Troops were daily coming in before he left New York” & that it was given out they were to sail in a few Days for Delaware under Convoy of Lord Howe with 5,000 Troops.
The best look out shall be kept, and the earliest Intelligence of any Transports with Troops communicated.
The Artillery &c. agreeable to your direction are now about being forwarded—& every necessary precaution &c. shall be used, I have been removing for sometime past our Baggage & Stores, we have very little now remaining, & have generally given out that this Post wou’d be held next Summer &c.
The Depositions were forwarded before I received your Letter—but there are three very material ones Colo. Gunby—Godman & Learmouth Capts. (who are absent) wanting I have the honor to be with Sincere Regard your Excellencys most Obedt Hble Sert

W. Smallwood

